DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastening mechanism recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 


Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: though the specification as originally filed in para [0015] states that “the casing includes a fastening mechanism that adjusts a distance between a roller shaft and the roller shaft portion thermal insulation member”; however said fastening mechanism is not sufficiently described to allow one of ordinary skill in the art to readily understand completely what said fastening mechanism comprises, especially when it appears not to be shown in any of the drawings.

Claim Objections
4.	Claims 1 and 2 are objected to because of the following informalities: 
In claim 1, lines 9-10, replace “a percentage shot content of which for a shot of 45 µ or greater is 3% or smaller” with --a percentage content of shot of size 45 µ or greater is 3% or smaller--.
In claim 2, line 5 delete “[The measurement conditions]”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the inclusion of the terms enclosed in parenthesis renders the scope of the claim indefinite since it is not clear if these terms are part of the claimed invention.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 5,378,219).
Regarding claims 1 and 8, Hart et al. teaches a roller shaft portion thermal insulation member (23, see figure 5, abstract, column 2, lines 10-49, column 3, line 1-column 4, line 68 and column 9, line 47-column 10, line 68 for example) for a continuous annealing furnace (see column 8, lines 35-41) provided between a roller insertion hole and a roller bearing (not shown but conventional since that is how the 
  Hart et al.  also teaches  a percentage content of shot of size 40 mesh or 400 µ  of about 2-5 (see column 5, lines 19-44), which is a range that overlaps with the claimed (percentage content of shot of size 45 µ or greater  (i.e. ≥ 45 µ)  is 3% or smaller (i.e. ≤ 3%)). Furthermore, it is well settled that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Also, see MPEP 2144.05. I.
Hart et al. fails to particular teach a cycle texting performed on the inorganic fiber blanket and as such fails to teach a remaining thickness of the at least one inorganic fiber blanket after cycle testing at 1000.degree. C. as being 70% or greater. However since Hart et al. teaches substantially the same inorganic fiber with percentage shot and fiberized contents and sizes as claimed, it would necessarily flow, absent any evidence to the contrary that, the inorganic fiber of Hart et al. would have substantially the same thickness remaining after undergoing cycle testing at 1000.degree. C. in the same way as claimed.
Regarding claim 2, Hart et al. fails to teach the maximum load bearing capability 

Regarding claim 3, Hart et al. teaches a roller shaft portion thermal insulation member in which the at least one inorganic fiber blanket is at least one alumina fiber blanket (see column 3, line 1 to column 4, line 49, column 7, line 67-column 9, line 28 and column 9, line 47-column 10, line 68 and figures 1-5).
Regarding claim 4, Hart et al. Regarding claim 3, Hart et al. teaches a roller shaft portion thermal insulation member in which the at least one inorganic fiber blanket that at least one alumina fiber (see column 3, line 1 to column 4, line 49, column 7, line 67-column 9, line 28 and column 9, line 47-column 10, line 68 and figures 1-5); and since said inorganic fiber blanket is the same material as claimed; it would necessarily flow, absent any evidence to the contrary that, a mullite crystallization rate would be 85% or smaller in the same way as claimed.            Regarding claim 5, Hart et al. teaches a roller shaft portion thermal insulation member in which  roller shaft portion thermal insulation member further comprising: a casing (i.e. an outer castable cover layer 19, see figure 2 and column 8, lines 31-40 or outer hardcoat layer  37, see figure 4 and column 9, lines 4-35) that is coupled to a furnace wall or a roller bearing support member and that includes a drum portion which surrounds the outer circumferential surface of the roller, wherein the at least one . 

Allowable Subject Matter
9.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: Hart et al.  differs from the instant claimed in invention by failing to teach and/or adequately suggest as in claim 7: a roller shaft portion thermal insulation member including a fastening mechanism that adjusts a distance between a roller shaft and the roller shaft portion thermal insulation member. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/           Examiner, Art Unit 1733  
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733